For further information: Dennis Klaeser, CFO PrivateBancorp, Inc. 312-683-7100 For Immediate Release PrivateBancorp Reports Fourth Quarter Earnings and Substantial Growth Resulting from Implementation of its Strategic Growth Plan Chicago, IL, January 28, 2008 PrivateBancorp, Inc. (NASDAQ: PVTB) today reported a net loss for the fourth quarter 2007 of $15.1 million, or $0.68 per diluted share, compared to net income of $9.1 million, or $0.42 per diluted share, for the fourth quarter 2006. The net loss for the quarter was substantially due to costs associated with the implementation of the Company’s previously announced Strategic Growth Plan.As planned, the Company incurred substantial costs related to the recruitment of a significant number of experienced middle-market commercial bankers.Reflecting early success with its Strategic Growth Plan, the Company achieved record loan growth of 12 percent during the quarter.The Company considerably increased its provision for loan losses to reflect this growth and to account for credit quality deterioration in the existing loan portfolio.Net income for the year ended December 31, 2007 was $11.8 million, or $0.53 per diluted share, compared to $37.8 million, or $1.76 per diluted share for the prior year period, a decrease of 69 percent. “As anticipated, reported quarterly financial results were down considerably as we aggressively implemented our Strategic Growth Plan.We announced the Plan in early November 2007, which sets forth our goal of recruiting experienced middle-market commercial bankers in order to substantially expand our client base and achieve significant balance sheet growth,” commented Ralph B. Mandell, Chairman of PrivateBancorp, Inc., “We have made significant progress towards implementing this Plan, including the hiring of Larry Richman as our new President and CEO as well as a substantial number of senior commercial bankers and other new employees.In fact, we increased the number of Managing Directors at the Company by 33 percent in the fourth quarter alone.The 12 percent loan growth experienced in the fourth quarter further validates the market opportunity,” continued Mr. Mandell. The Company hired a net total of 56 new Managing Directors during the fourth quarter 2007, and an additional 15 Managing Directors were hired during the first half of January 2008. While the majority of these new hires are based in Chicago, the Company has added commercial bankers and other personnel in all of its offices, and has added three Managing Directors in Cleveland, Ohio, as a result of the establishment of a new business development office in that market during the fourth quarter. At the end of 2007, the total number of Managing Directors was 224, compared to 148 at the end of 2006 and 168 at September 30, 2007. Full-time equivalent (FTE) employees increased 27 percent to 597 from 471 at the end of 2006. The Company expects to hire approximately 15 additional Managing Directors during the first quarter 2008, which includes starting a new business development office in Minneapolis, Minnesota, and approximately an additional 15 during the remainder of 2008. In 2009, the Company anticipates its personnel growth rate to return to historical levels. “I’m excited about the strong and positive reaction of the marketplace to the Company’s growth initiatives,” said Larry Richman, President and CEO. “Despite a very challenging market, we’ve been growing our client base quickly, as evidenced by the $451.7 million increase in our loan portfolio during the quarter.I’m further encouraged by the strength of our loan pipeline at the end of the quarter.As anticipated, our core deposits have not grown as quickly, though we are optimistic that our new commercial clients will be a key funding source in quarters to come.Each new client relationship we nurture brings new lending, deposit gathering and wealth management opportunities; we are a strong relationship bank and value-added advisor to our clients and that’s what distinguishes us from other banks,” Mr. Richman said. During the fourth quarter 2007, the Company incurred significant costs associated with the implementation of the Plan, including $13.7 million in sign-on bonus payments to newly hired employees and $2.5 million in professional and legal fees associated with the recruitment and hiring of these employees.The total GAAP value of the equity awards made to new and certain existing employees was in the range of $45 million at December 31, 2007.The cost of these awards will be expensed as they are earned over the five-year period ending December 31, 2012.Compensation costs associated with these awards totaled $2.0 million for the fourth quarter 2007. Net interest income totaled $31.7 million in the fourth quarter 2007, compared to $29.8 million for the fourth quarter 2006, and $32.3 million for the third quarter 2007.Net interest margin (on a tax equivalent basis) decreased to 2.96 percent for the fourth quarter 2007, compared to 3.25 percent in the fourth quarter 2006, and 3.13 percent in the third quarter 2007.Yields on earning assets decreased by 38 basis points over the prior year quarter while the cost of funds decreased by 11 basis points.During the fourth quarter, the Company reversed approximately $634,000 in accrued interest income due to loans which became non-performing, compared to $296,000 in the third quarter 2007.The interest reversal during the fourth quarter accounted for 6 basis points of margin compression. Non-performing assets to total assets were 0.96 percent at December 31, 2007, compared to 0.23 percent at December 31, 2006 and 0.80 percent at September 30, 2007. Of $48.3 million in total non-performing assets at the end of 2007, 27 percent are located in the Chicago market, 36 percent are located in the St. Louis market, 14 percent are in Michigan and 23 percent are located in Georgia. Of total non-performing assets, 34 percent are commercial real estate, 36 percent are construction, 20 percent are commercial and industrial, and the remaining 10 percent are classified as residential real estate and personal. As a result of substantial loan growth and an increase in non-performing assets during the fourth quarter 2007, the provision for loan losses was $10.2 million, compared to $707,000 in the fourth quarter 2006 and $2.4 million in the third quarter 2007. Net charge offs totaled $3.4 million, or 0.35 percent of average loans, in the fourth quarter 2007, versus net charge offs of $49,000, or 0.01 percent of average loans, in the prior year fourth quarter, and net charge-offs of $1.6 million, or 0.17 percent of average loans, in the third quarter 2007. Net charge offs to average loans for the year-to-date period were 0.17 percent compared to 0.03 percent in the prior year period. The allowance for loan losses as a percentage of total loans was 1.17 percent at December 31, 2007, versus 1.13 percent at September 30, 2007 and 1.09 percent at December 31, 2006. Wealth management fee income was $4.3 million during the fourth quarter 2007, an increase of 19 percent from $3.6 million in the fourth quarter 2006, and up from $4.0 million in the third quarter 2007. Wealth management assets under management increased 16 percent to $3.4 billion at the end of 2007, from $2.9 billion at the end of 2006, and increased two percent from $3.3 billion at September 30, 2007. Fees paid to third-party investment managers were $925,000 in the fourth quarter 2007, compared to $686,000 in the prior year quarter, and $857,000 in the third quarter 2007. Non-interest expense increased significantly to $51.8 million in the fourth quarter 2007 from $22.6 million in the fourth quarter 2006 and $23.9 million at the third quarter 2007. The increase was primarily due to increased compensation expenses, professional fees and marketing expenses related to the implementation of the Plan during the quarter. The increase in other operating expenses for the quarter was primarily driven by $1.9 million in operating expenses and disposition costs related to OREO properties. Total assets were $5.0 billion at December 31, 2007, an increase of 18 percent from $4.3 billion at December 31, 2006.At the end of 2007, total loans were $4.2 billion, versus $3.5 billion at December 31, 2006, an increase of 20 percent.Total deposits were $3.8 billion at December 31, 2007, up from $3.6 billion at December 31, 2006, an increase of 6 percent.Core deposits, defined as total deposits less brokered deposits, were $3.2 billion at quarter’s end, compared to $3.0 billion at December 31, 2006.Brokered deposits were $542.5 million at December 31, 2007, a decrease from $589.3 million at December 31, 2006, but an 8 percent increase from $500.3 at September 30, 2007.Funds borrowed, which include federal funds purchased, FHLB advances, borrowings under the Company’s credit facility, and convertible senior notes, increased to $560.8 million at December 31, 2007 from $281.7 million at December 31, 2006, primarily as a result of the issuance of $115.0 million of contingent convertible senior notes during the first quarter 2007.The Company funded its considerable loan growth in the fourth quarter using funds acquired through core deposit growth, brokered deposits, proceeds from its previously announced $200.0 million equity raise, FHLB advances, and borrowings under the Company’s credit facility. The Company also announced that it will hold its 2008 annual meeting of stockholders on May 22, 2008 at the Standard Club in Chicago, Illinois. PrivateBancorp, Inc., through its PrivateBank subsidiaries, provides distinctive, highly personalized, premium financial services to a growing array of successful entrepreneurial and middle market privately held and public businesses, affluent individuals, wealthy families, professionals, entrepreneurs and real estate investors. The PrivateBank uses a European tradition of “private banking” as a model to develop lifetime relationships with its clients. Through a team of highly qualified managing directors, The PrivateBank delivers a sophisticated suite of tailored credit, treasury and wealth management solutions to meet its client's personal and commercial financial needs. The Company, which had assets of $5.0 billion as of December 31, 2007, has 19 offices located in the Atlanta, Chicago, Cleveland, Detroit, Milwaukee, St. Louis, and Kansas City metropolitan areas. Additional information can be found in the Investor Relations section of PrivateBancorp, Inc.’s website at www.pvtb.com. Forward-Looking Statements: Statements contained in this news release that are not historical facts may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on the operations and future prospects of the Company include, but are not limited to, fluctuations in market rates of interest and loan and deposit pricing in the Company’s market areas, the effect of continued margin pressure on the Company’s earnings, further deterioration in asset quality, insufficient liquidity/funding sources or the inability to obtain on terms acceptable to the Company the funding necessary to fund its loan growth, legislative or regulatory changes, adverse developments in the Company’s loan or investment portfolios, slower than anticipated growth of the Company’s business or unanticipated business declines, failure to get regulatory approval for a de novo federal savings bank in Kansas City or a limited purpose trust-only federal savings bank, competition, unforeseen difficulties in integrating new hires, failure to improve operating efficiencies through expense controls, and the possible dilutive effect of potential acquisitions, expansion or future capital raises. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. The Company assumes no obligation to update publicly any of these statements in light of future events unless required under the federal securities laws. Editor’s Note: Financial highlights attached. Consolidated Statements of Income (dollars in thousands except per share data) Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Interest Income audited Interest and fees on loans $ 71,062 $ 64,418 $ 282,979 $ 228,816 Interest on investment securities 6,264 5,274 23,934 27,773 Interest on short-term investments 275 320 1,011 722 Total Interest Income 77,601 70,012 307,924 257,311 Interest Expense Interest on deposits 38,158 35,774 154,045 122,411 Interest on borrowings 6,087 2,840 19,393 11,093 Interest on long-term debt - Junior Subordinated deferrable interest Debentures held by trusts that issued guaranteed capital debt securities 1,608 1,601 6,364 6,333 Total Interest Expense 45,853 40,215 179,802 139,837 Net Interest Income 31,748 29,797 128,122 117,474 Provision for loan losses 10,171 707 16,934 6,836 Net Interest Income After Provision 21,577 29,090 111,188 110,638 Non Interest Income Wealth management income 4,310 3,615 16,188 13,855 Mortgage banking income 828 807 4,528 3,339 Other income 1,066 1,172 5,210 6,278 Net securities gains (losses) - (1 ) 348 (374 ) (Losses) Gains on interest rate swap - - - 64 Total Non Interest Income 6,204 5,593 26,274 23,162 Non Interest Expense Salaries and benefits 31,673 12,205 71,219 43,930 Occupancy expense 3,918 2,733 13,204 9,755 Professional fees 6,442 1,976 11,876 6,813 Wealth management fees 925 686 3,432 2,665 Marketing 2,422 1,137 6,099 4,291 Data processing 1,282 999 4,206 3,316 Amortization of intangibles 240 169 966 628 Insurance 772 337 1,937 1,319 Other operating expenses 4,136 2,321 9,470 6,349 Total Non Interest Expense 51,810 22,563 122,409 79,066 Minority interest expense 78 82 363 330 Income Before Income Taxes (24,107 ) 12,038 14,690 54,404 Income tax expense (8,962 ) 2,986 2,883 16,558 Net Income $ (15,145 ) $ 9,052 $ 11,807 $ 37,846 Preferred Stock Dividends 107 - 107 - Net Income available to Common Shareholders $ (15,252 ) $ 9,052 $ 11,700 $ 37,846 Weighted Average Common Shares Outstanding 22,537,167 20,882,759 21,571,589 20,629,731 Diluted Average Common Shares Outstanding 22,537,167 21,637,210 22,286,125 21,493,283 Per Common Share Information Basic $ (0.68 ) $ 0.43 $ 0.54 $ 1.83 Diluted $ (0.68 ) $ 0.42 $ 0.53 $ 1.76 Dividends $ 0.075 $ 0.060 $ 0.300 $ 0.240 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. Note 2: Diluted shares are equal to Basic shares for the fourth quarter 2007 due to the net loss.The calculation of diluted earnings per share results in anti-dilution. Consolidated Balance Sheets (dollars in thousands except per share data) 12/31/07 12/31/06 unaudited audited Assets Cash and due from banks $ 51,331 $ 42,428 Short-term investments 13,220 36,969 Investment securities: available-for-sale 538,730 496,782 Loans held for sale 19,358 14,515 Loans 4,189,238 3,499,988 Allowance for loan losses (48,891 ) (38,069 ) Net loans 4,140,347 3,461,919 Premises and equipment, net 25,600 21,413 Goodwill 93,341 93,043 Other assets 139,721 97,355 Total Assets $ 5,021,648 $ 4,264,424 Liabilities Non-interest bearing deposits $ 299,043 $ 300,689 Interest bearing deposits 3,462,095 3,250,324 Total deposits 3,761,138 3,551,013 Funds borrowed 560,809 281,733 Junior Subordinated deferrable interest Debentures held by trusts that issued guaranteed capital debt securities 101,033 101,033 Other liabilities 97,875 33,521 Total Liabilities 4,520,855 3,967,300 Stockholders' Equity Preferred stock 41,000 - Common stock and additional paid-in-capital 339,214 174,968 Treasury stock (13,559 ) (5,254 ) Retained earnings 126,204 121,539 Accumulated other comprehensive income 7,934 5,871 Total Stockholders' Equity 500,793 297,124 Total Liabilities and Stockholders' Equity $ 5,021,648 $ 4,264,424 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. Key Financial Data Unaudited (dollars in thousands except per share data) 4Q07 3Q07 2Q07 1Q07 4Q06 Key Statistics Net income $ (15,145 ) $ 9,165 $ 8,751 $ 9,036 $ 9,052 Basic earnings per share $ (0.68 ) $ 0.43 $ 0.41 $ 0.42 $ 0.43 Diluted earnings per share (1) $ (0.68 ) $ 0.42 $ 0.40 $ 0.41 $ 0.42 Return on average total assets -1.30 % 0.82 % 0.80 % 0.86 % 0.91 % Return on average total equity -16.61 % 11.80 % 11.66 % 12.37 % 13.61 % Dividend payout ratio -14.30 % 17.84 % 18.64 % 18.50 % 14.44 % Fee revenue as a percent of total revenue (2) 16.35 % 16.54 % 18.01 % 16.39 % 15.81 % Wealth management assets under management 3,361,171 3,281,576 3,119,878 2,952,227 2,902,205 Non-interest income to average assets 0.53 % 0.60 % 0.64 % 0.60 % 0.56 % Non-interest expense to average assets 4.45 % 2.13 % 2.13 % 2.22 % 2.27 % Net overhead ratio(3) 3.92 % 1.53 % 1.49 % 1.62 % 1.71 % Efficiency ratio (4) 132.8 % 59.6 % 58.1 % 59.3 % 61.9 % Net interest margin Fed funds sold & other short-term investments 6.02 % 5.37 % 5.15 % 3.26 % 5.48 % Investment Securities (taxable) 5.04 % 4.85 % 5.16 % 5.01 % 4.51 % Investment Securities (non-taxable) 6.88 % 6.90 % 6.89 % 6.89 % 6.90 % Loans, net of unearned discount 7.30 % 7.69 % 7.76 % 7.84 % 7.78 % Yield on average earning assets 7.11 % 7.45 % 7.53 % 7.56 % 7.49 % Interest bearing deposits 4.54 % 4.72 % 4.70 % 4.67 % 4.65 % Funds borrowed 4.80 % 4.85 % 4.94 % 4.87 % 5.15 % Trust preferred securities 6.23 % 6.21 % 6.20 % 6.21 % 6.21 % Cost of average interest-bearing liabilities 4.62 % 4.78 % 4.77 % 4.73 % 4.73 % Net interest spread (5) 2.50 % 2.68 % 2.76 % 2.84 % 2.77 % Net interest margin (6) 2.96 % 3.13 % 3.19 % 3.26 % 3.25 % Tax equivalent adjustment to net interest income (7) $ 1,057 $ 1,072 $ 1,072 $ 1,073 $ 1,058 (1) Diluted shares are equal to Basic shares for the fourth quarter 2007 due to the net loss. The calculation of diluted earnings per share results in anti-dilution. (2) Represents wealth management, mortgage banking and other income as a percentage of the sum of net interest income and wealth management, mortgage banking and other income. (3) Non-interest expense less non-interest income divided by average total assets. (4) Non-interest expense divided by the sum of net interest income, on a tax equivalent basis, plus non-interest income. (5) Yield on average interest-earning assets less rate on average interest-bearing liabilities. (6) Net interest income, on a tax equivalent basis, divided by average interest-earning assets. (7) The company adjusts GAAP reported net interest income by the tax equivalent adjustment amount to account for the tax attributes on federally tax exempt municipal securities. For GAAP purposes, tax benefits associated with federally tax exempt municipal securities are recorded as a benefit in income tax expense. The following table reconciles reported net interest income to net interest income on a tax equivalent basis for the periods presented: Reconciliation of net interest income to net interest income on a tax equivalent basis 4Q07 3Q07 2Q07 1Q07 4Q06 Net interest income $ 31,748 $ 32,288 $ 32,111 $ 31,975 $ 29,797 Tax equivalent adjustment to net interest income 1,057 1,072 1,072 1,073 1,058 Net interest income, tax equivalent basis $ 32,805 $ 33,360 $ 33,183 $ 33,048 $ 30,855 Key Financial Data Unaudited (dollars in thousands except per share data) 4Q07 3Q07 2Q07 1Q07 4Q06 Balance Sheet Ratios Loans to Deposits (period end) 111.38 % 104.17 % 101.84 % 99.96 % 98.56 % Average interest-earning assets to average interest-bearing liabilities 111.3 110.4 109.9 109.8 111.3 Per Common Share Data Dividends $ 0.075 $ 0.075 $ 0.075 $ 0.075 $ 0.060 Book value (period end) $ 16.89 $ 14.73 $ 14.19 $ 13.92 $ 13.83 Tangible book value (period end) (1) $ 13.22 $ 10.10 $ 9.56 $ 9.26 $ 9.15 Common Share Price Data (period end) Closing Price $ 32.65 $ 34.84 $ 28.80 $ 36.56 $ 41.63 Diluted earnings multiple (2) (12.10 ) x 20.91 x 17.95 x 21.99 x 24.98 x Book value multiple 1.93 x 2.36 x 2.03 x 2.63 x 3.01 x Common Stock Information Outstanding shares at end of period 27,224,747 21,611,721 21,567,545 21,531,296 21,481,250 Number of common shares used to compute: Basic earnings per common share 22,537,167 21,223,341 21,185,400 21,331,021 20,882,759 Diluted earnings per common share 22,537,167 21,819,333 21,810,173 22,018,295 21,637,210 Capital Ratios (period end) (3): Total equity to total assets 9.97 % 7.08 % 6.82 % 6.90 % 6.97 % Total risk-based capital ratio 14.09 % 10.60 % 10.63 % 10.45 % 10.36 % Tier-1 risk-based capital ratio 11.31 % 8.07 % 8.06 % 7.93 % 8.06 % Leverage ratio 10.93 % 7.20 % 7.08 % 6.95 % 7.51 % (1) Tangible book value is total capital less goodwill and other intangibles divided by outstanding shares at end of period. (2) Period end closing stock price divided by annualized quarterly earnings for the quarter then ended. (3) Capital ratios for the most recent period presented in the press release are based on preliminary data. (4) Diluted shares are equal to Basic shares for the fourth quarter 2007 due to the net loss. The calculation of diluted earnings per share results in anti-dilution. Key Financial Data Unaudited (dollars in thousands) 4Q07 3Q07 2Q07 1Q07 4Q06 Credit Quality Key Ratios: Net charge-offs to average loans 0.35 % 0.17 % 0.06 % 0.07 % 0.01 % Total non-performing loans to total loans 0.93 % 0.77 % 0.72 % 0.28 % 0.25 % Total non-performing assets to total assets 0.96 % 0.80 % 0.70 % 0.34 % 0.23 % Nonaccrual loans to: total loans 0.93 % 0.69 % 0.56 % 0.13 % 0.11 % total assets 0.78 % 0.57 % 0.46 % 0.11 % 0.09 % Allowance for loan losses to: total loans 1.17 % 1.13 % 1.11 % 1.09 % 1.09 % non-performing loans 125 % 145 % 155 % 391 % 427 % nonaccrual loans 125 % 164 % 199 % 808 % 1,010 % Non-performing assets: Loans delinquent over 90 days $ 53 $ 3,294 $ 5,844 $ 5,124 $ 5,137 Nonaccrual loans 38,983 25,657 20,731 4,816 3,770 OREO 9,265 7,044 4,683 4,831 1,101 Total non-performing assets $ 48,301 $ 35,995 $ 31,258 $ 14,771 $ 10,008 Net loan charge-offs (recoveries): Loans charged off $ 3,435 $ 1,648 $ 647 $ 586 $ 86 (Recoveries) (42 ) (82 ) (76 ) (4 ) (37 ) Net charge-offs $ 3,393 $ 1,566 $ 571 $ 582 $ 49 Provision for loan losses $ 10,171 $ 2,399 $ 2,958 $ 1,406 $ 707 Allowance for Loan Losses Summary Balance at beginning of period $ 42,113 $ 41,280 $ 38,893 $ 38,069 $ 34,693 Provision 10,171 2,399 2,958 1,406 707 Net charge-offs 3,393 1,566 571 582 49 Addition of The PrivateBank - Georgia allowance - 2,718 Balance at end of period $ 48,891 $ 42,113 $ 41,280 $ 38,893 $ 38,069 Net loan charge-offs (recoveries): Commercial real estate $ 1,388 $ 295 $ (1 ) $ 236 - Residential real estate - - - (1 ) - Commercial 752 1,077 397 273 $ 29 Personal 247 99 (1 ) 3 20 Home equity - Construction 1,006 95 176 71 - Total net loan charge-offs $ 3,393 $ 1,566 $ 571 $ 582 $ 49 Key Financial Data Unaudited (dollars in thousands) September 30, 2007 Non performing Loans NPLs as % of Total Loans (1) Other Real Estate Owned Non performing Assets NPAs as % of Total Assets (2) Credit Quality Non performing assets Chicago $ 7,779 0.32 % $ 2,290 $ 10,069 0.33 % St. Louis (3) 8,191 2.20 % 2,356 10,547 2.37 % Michigan 6,878 1.25 % 2,398 9,276 1.48 % Georgia 6,103 2.36 % - 6,103 1.81 % Wisconsin - Consolidated non-performing assets $ 28,951 0.77 % $ 7,044 $ 35,995 0.80 % Non-performing assets (4): Commercial Commercial Real Estate Construction Residential Real Estate Personal Chicago 1 % 13 % 8 % 3 % 4 % St. Louis (3) 3 % 12 % 10 % 3 % - Michigan 4 % 16 % 6 % - - Georgia - - 17 % - - Wisconsin - Consolidated non-performing assets 8 % 41 % 41 % 6 % 4 % December 31, 2007 Non performing Loans NPLs as % of Total Loans (1) Other Real Estate Owned Non performing Assets NPAs as % of Total Assets (2) Credit Quality Non performing assets Chicago $ 11,012 0.39 % $ 2,122 $ 13,134 0.39 % St. Louis (3) 12,413 3.30 % 4,537 16,950 3.51 % Michigan 5,266 0.88 % 1,466 6,732 0.98 % Georgia 10,345 3.93 % 1,140 11,485 3.44 % Wisconsin - Consolidated non-performing assets $ 39,036 0.93 % $ 9,265 $ 48,301 0.96 % Non-performing assets (4): Commercial Commercial Real Estate Construction Residential Real Estate Personal Chicago 1 % 16 % 3 % 3 % 4 % St. Louis (3) 7 % 18 % 8 % 2 % 1 % Michigan 11 % - 3 % - - Georgia 1 % - 22 % - - Wisconsin - Consolidated non-performing assets 20 % 34 % 36 % 5 % 5 % Note: Non performing loans are defined as loans delinquent > 90 days and non accrual loans.Non performing assets are non performing loans and Other Real Estate owned. (1) Non performing loans are presented as a percentage of each entities' gross loans (2) Non performing assets are presented as a percentage of each entities' total assets (3) St. Louis loans and total assets includes Kansas City total loans and assets. Kansas City had no non-performing assets at 9/30/07 and 12/31/07. (4) Non performing assets are presented here as a percentage of consolidated non performing assets Key Financial Data Unaudited (dollars in thousands) 4Q07 3Q07 2Q07 1Q07 4Q06 Summary Income Statement Interest Income Interest and fees on loans $ 71,062 $ 72,299 $ 70,732 $ 68,886 $ 64,418 Interest on investment securities 6,264 5,795 5,938 5,937 5,274 Interest on short-term investments 275 259 239 238 320 Total Interest Income 77,601 78,353 76,909 75,061 70,012 Interest Expense 45,853 46,065 44,798 43,086 40,215 Net Interest Income 31,748 32,288 32,111 31,975 29,797 Provision for loan losses 10,171 2,399 2,958 1,406 707 Net Interest Income after Provision for Loan Losses 21,577 29,889 29,153 30,569 29,090 Non Interest Income Wealth management income 4,310 4,029 4,024 3,826 3,615 Mortgage banking income 828 1,157 1,229 1,314 807 Other income 1,066 1,214 1,803 1,126 1,172 Net securities gains (losses) - 366 (97 ) 79 (1 ) (Losses) on interest rate swap - Total Non Interest Income 6,204 6,766 6,959 6,345 5,593 Non Interest Expense Salaries and benefits 31,673 13,083 12,734 13,729 12,205 Occupancy expense 3,918 3,336 3,160 2,790 2,733 Professional fees 6,442 2,109 1,610 1,715 1,976 Wealth management fees 925 857 868 782 686 Marketing 2,422 1,058 1,330 1,289 1,137 Data processing 1,282 1,039 984 901 999 Insurance 772 452 363 352 337 Amortization of intangibles 240 241 242 243 169 Other operating expenses 4,136 1,749 2,019 1,564 2,321 TotalNon Interest Expense 51,810 23,924 23,310 23,365 22,563 Minority interest expense 78 100 95 90 82 Income Before Income Taxes (24,107 ) 12,631 12,707 13,459 12,038 Income tax expense (8,962 ) 3,466 3,956 4,423 2,986 Net income $ (15,145 ) $ 9,165 $ 8,751 $ 9,036 $ 9,052 Preferred Stock Dividends 107 - Net Income available to Common Shareholders $ (15,252 ) $ 9,165 $ 8,751 $ 9,036 $ 9,052 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. Balance Sheets (dollars in thousands) 12/31/07 09/30/07 06/30/07 03/31/07 12/31/06 unaudited unaudited unaudited unaudited audited Assets Cash and due from banks $ 51,331 $ 52,922 $ 63,074 $ 73,736 $ 42,428 Short-term investments 13,220 22,117 19,672 17,535 36,969 Investment securities: available-for-sale 538,730 497,948 495,854 482,024 496,782 Loans held for sale 19,358 4,262 20,905 14,928 14,515 Loans 4,189,238 3,737,523 3,705,339 3,581,398 3,499,988 Less:Allowance for loan losses (48,891 ) (42,113 ) (41,280 ) (38,893 ) (38,069 ) Net loans 4,140,347 3,695,410 3,664,059 3,542,505 3,461,919 Premises and equipment, net 25,600 24,844 23,415 21,674 21,413 Goodwill 93,341 93,357 93,043 93,043 93,043 Other assets 139,721 107,366 105,988 98,427 97,355 Total Assets $ 5,021,648 $ 4,498,226 $ 4,486,010 $ 4,343,872 $ 4,264,424 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 299,043 $ 285,003 $ 303,455 $ 312,648 $ 300,689 Interest bearing demand deposits 157,761 134,428 150,324 144,812 152,323 Savings and money market deposits 1,594,172 1,577,930 1,505,303 1,485,783 1,575,080 Time deposits 1,710,162 1,590,701 1,679,463 1,639,578 1,522,921 Total deposits 3,761,138 3,588,062 3,638,545 3,582,821 3,551,013 Funds borrowed 560,809 464,021 407,696 334,128 281,733 Junior Subordinated deferrable interest Debentures held by trusts that issued guaranteed capital debt securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 97,875 26,710 32,627 26,218 33,521 Total liabilities 4,520,855 4,179,826 4,179,901 4,044,200 3,967,300 Stockholders' equity 500,793 318,400 306,109 299,672 297,124 Total Liabilities and Stockholders' Equity $ 5,021,648 $ 4,498,226 $ 4,486,010 $ 4,343,872 $ 4,264,424 Average Quarterly Balance Sheets Unaudited (dollars in thousands) 12/31/07 09/30/07 06/30/07 03/31/07 12/31/06 Assets Cash and due from banks $ 53,603 $ 50,613 $ 68,293 $ 45,656 $ 48,478 Short-term investments 14,889 15,390 14,670 29,348 21,341 Investment securities: available-for-sale 519,494 487,942 485,354 490,844 464,005 Loans held for sale 6,247 10,005 12,891 10,493 10,891 Loans 3,841,122 3,704,278 3,629,839 3,528,404 3,259,404 Less:Allowance for loan losses (43,116 ) (41,174 ) (39,304 ) (38,157 ) (36,175 ) Net loans 3,798,006 3,663,104 3,590,535 3,490,247 3,223,229 Premises and equipment, net 26,315 24,534 23,040 21,485 20,594 Goodwill 93,346 93,057 93,044 93,043 69,344 Other assets 106,976 101,750 99,148 93,959 80,779 Total Assets $ 4,618,876 $ 4,446,395 $ 4,386,975 $ 4,275,075 $ 3,938,661 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 302,864 $ 299,201 $ 302,941 $ 265,914 $ 273,576 Interest bearing demand deposits 139,467 137,740 147,590 139,808 119,575 Savings and money market deposits 1,561,038 1,566,711 1,482,747 1,553,254 1,445,841 Time deposits 1,627,669 1,657,904 1,638,127 1,556,657 1,490,239 Total deposits 3,631,038 3,661,556 3,571,405 3,515,633 3,329,231 Funds borrowed 492,198 343,820 382,991 333,312 209,039 Junior Subordinated deferrable interest Debentures held by trusts that issued guaranteed capital debt securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 33,107 32,063 30,472 28,874 35,570 Total liabilities 4,257,376 4,138,472 4,085,901 3,978,852 3,674,873 Stockholders' equity 361,500 307,923 301,074 296,223 263,788 Total Liabilities and Stockholders' Equity $ 4,618,876 $ 4,446,395 $ 4,386,975 $ 4,275,075 $ 3,938,661 Average Year-To-Date Balance Sheets Unaudited (dollars in thousands) 12/31/07 09/30/07 06/30/07 03/31/07 12/31/06 Assets Cash and due from banks $ 73,581 $ 60,250 $ 62,928 $ 45,656 $ 28,848 Short-term investments 13,774 16,229 19,423 29,348 10,696 Investment securities: available-for-sale 495,965 488,037 488,084 490,844 557,696 Loans held for sale 10,093 10,818 11,042 10,493 7,719 Loans 3,676,558 3,621,671 3,579,872 3,528,404 2,959,125 Less:Allowance for loan losses (40,453 ) (39,556 ) (38,733 ) (38,157 ) (33,281 ) Net loans 3,636,105 3,582,115 3,541,139 3,490,247 2,925,844 Premises and equipment, net 24,141 23,031 22,267 21,485 18,094 Goodwill 93,123 93,048 93,044 93,043 64,730 Other assets 100,578 97,912 96,773 93,959 81,879 Total Assets $ 4,447,360 $ 4,371,440 $ 4,334,700 $ 4,275,075 $ 3,695,506 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 312,217 $ 294,980 $ 290,848 $ 265,914 $ 252,338 Interest bearing demand deposits 141,141 141,705 143,720 139,808 123,554 Savings and money market deposits 1,541,681 1,534,094 1,517,512 1,553,254 1,319,457 Time deposits 1,620,388 1,617,933 1,597,618 1,556,657 1,387,214 Total deposits 3,615,427 3,588,712 3,549,698 3,515,633 3,082,563 Funds borrowed 383,514 349,818 355,589 333,312 230,461 Junior Subordinated deferrable interest Debentures held by trusts that issued guaranteed capital debt securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 30,616 30,073 29,699 28,874 36,492 Total liabilities 4,130,590 4,069,636 4,036,019 3,978,852 3,450,549 Stockholders' equity 316,770 301,804 298,681 296,223 244,957 Total Liabilities and Stockholders' Equity $ 4,447,360 $ 4,371,440 $ 4,334,700 $ 4,275,075 $ 3,695,506
